                                    NTCAPR, CLAIMS, CredComm, CONVERTED, DebtEd, APPEAL




                                  United States Bankruptcy Court
                               Northern District of Iowa (Mason City)
                                 Bankruptcy Petition #: 19−00507
                                                                           Date filed:   04/25/2019
Assigned to: Thad J. Collins                                        Date converted:      12/09/2019
Chapter 7                                                              341 meeting:      01/27/2020
Previous chapter 11                                       Deadline for filing claims:    04/08/2020
Original chapter 11
Voluntary
Asset


Debtor                                            represented by J D Haas
McQuillen Place Company, LLC                                     J D Haas & Associates, PLLC
1110 North Grand Ave., Suite 300                                 1120 E. 80th St.
Charles City, IA 50616                                           Suite 200
FLOYD−IA                                                         Bloomington, MN 55420
847−456−1911                                                     952−345−1025
Tax ID / EIN: 46−3987825                                         Fax : 952−854−1665
aka Classic Cleaners                                             Email: jdhaas@jdhaas.com
aka Classic Cleaners of Charles City
                                                                Donald H. Molstad
                                                                701 Pierce St., Ste. 305
                                                                Sioux City, IA 51101
                                                                712−255−8036
                                                                Email: judylaw308@yahoo.com

                                                                Charles McQuillen Thomson
                                                                Law Office of Charles M. Thomson
                                                                1110 North Grand Ave., Suite 300
                                                                Charles City, IA 50616
                                                                847−456−1911
                                                                Fax : 847−495−3488
                                                                Email: cthomson@doall.com

Trustee                                           represented by Telpner Peterson Law Firm, LLP
Charles L. Smith                                                 25 Main Place, Suite 200
25 Main Place, Ste 200                                           Council Bluffs, IA 51503
P.O. Box 248                                                     712−325−9000
Council Bluffs, IA 51502−0248
712−325−9000

U.S. Trustee                                      represented by L Ashley Zubal
United States Trustee                                            U.S. Trustee
United States Federal Courthouse                                 Federal Building
111 7th Avenue SE, Box 17                                        210 Walnut Street, Rm 793
Cedar Rapids, IA 52401−2101                                      Des Moines, IA 50309−2108
319−364−2211                                                     515−323−2269
                                                                 Email: Ashley.zubal@usdoj.gov

Cred. Comm. Chair
Allen O. Pederson
412 Sample Street
Nashua, IA 50658
  Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 1 of 87
                                                                                                      1
641−435−4505

 Filing Date    #                                       Docket Text

                    31   Motion for Relief from Stay . Fee Amount $181. Filed by First Security
                         Bank & Trust Company (Attachments: # 1 Exhibit Amended &
                         Substituted Petition to Foreclose Mortgage # 2 Exhibit Exhibits to Petition
                         to Foreclose Mortgage # 3 Exhibit Assignment of Loan Documents to
                         Movant # 4 Exhibit Order Substituting Movant as Plaintiff) (Eide, Larry)
 07/02/2019              (Entered: 07/02/2019)

                    32   Hearing Set (related document(s)31 Motion for Relief From Stay (Fee))
                         Preliminary Hearing to be held on 7/16/2019 at 01:30 PM by Telephonic
 07/03/2019              Hearing. (dcri) (Entered: 07/03/2019)

                    36   Hearing Set (related document(s)31 Motion for Relief From Stay (Fee))
                         Hearing scheduled for 8/14/2019 at 01:00 PM at Mason City Court Room.
 07/09/2019              (dcri) (Entered: 07/09/2019)

                    37   Objection re: Motion for Relief From Stay (Fee) Filed by Debtor
                         McQuillen Place Company, LLC (related document(s)31 Motion for
 07/09/2019              Relief From Stay (Fee)). (Molstad, Donald) (Entered: 07/09/2019)

                    40   Motion to Continue Hearing On Motion for Relief From Stay (Fee) Filed
                         by McQuillen Place Company, LLC (related document(s)31 Motion for
 08/06/2019              Relief From Stay (Fee)). (Molstad, Donald) (Entered: 08/06/2019)

                    41   Order Granting Motion To Continue Hearing On (Related Doc # 40)
                         Motion for Relief From Stay (Fee), Dated and Entered on 8/19/2019.
                         Status Conference to be held on 8/30/2019 at 10:00 AM at Telephonic
 08/19/2019              Hearing. (tsta) (Entered: 08/19/2019)

                    44   Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and
                         Disclosure Statement Filed by McQuillen Place Company, LLC
 08/22/2019              (Thomson, Charles) (Entered: 08/22/2019)

                    45   Objection to Motion to Extend/Limit Exclusivity Period Filed by First
                         Security Bank & Trust Company (related document(s)44 Motion to
 08/23/2019              Extend/Limit Exclusivity Period). (Eide, Larry) (Entered: 08/23/2019)

                    46   Hearing Set (related document(s)44 Motion to Extend/Limit Exclusivity
                         Period) Hearing scheduled for 9/13/2019 at 11:30 AM by Telephonic
 08/23/2019              Hearing. (dcri) (Entered: 08/23/2019)




  Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 2 of 87
                                                                                                       2
  Case 19-00507      Doc 31    Filed 07/02/19 Entered 07/02/19 13:09:38      Desc Main
                                 Document     Page 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

 IN RE:                                              CHAPTER 11
                                                     CASE NO. 19-00507M
 McQUILLEN PLACE COMPANY, LLC,
                                                    MOTION FOR RELIEF FROM
                      Debtor(s).                    STAY
                                       _____________

NOTICE: ANY PARTY OPPOSING THIS MOTION MUST TIMELY FILE AND SERVE AN
ANSWER IN RESISTANCE TO THIS MOTION AT LEAST SEVEN (7) DAYS BEFORE
THE DATE SET FOR PRELIMINARY HEARING ON SAID MOTION PURSUANT TO
LOCAL BANKRUPTCY RULE 4001-1.

       COMES NOW, First Security Bank & Trust Company, through its undersigned

counsel, and respectfully states:

       1.     The Movant is a creditor of the above-captioned Debtor.

       2.     This Court has jurisdiction over this matter pursuant to 11 U.S.C.§362, and

28 U.S.C. §157 and §1334.

       3.     McQuillen Place Company, LLC (hereinafter called the “Debtor”) filed a

Voluntary Petition under Chapter 11 of the Bankruptcy Code circa April 25, 2019.

       4.     The Debtor listed in the Schedules filed herein an interest in real property

situated in Floyd County, Iowa, locally known as 123 N. Main Street, Charles City, Floyd

County, Iowa, and legally described, to wit:

       LOTS ONE, TWO, THREE, FOUR AND FIVE (1, 2, 3, 4 AND 5) OF THE
       IRREGULAR SURVEY OF BLOCK TWENTY-ONE (21), ORIGINAL PLAT
       OF ST. CHARLES, NOW INCORPORATED IN AND AS A PART OF
       CHARLES CITY, IOWA (also known as McQuillen Place Condominiums, or
       Condominium Unit A and Condominium Unit B of McQuillen Place
       Condominiums)

(hereinafter called the “Property”).




    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 3 of 87
                                                                                             3
 Case 19-00507      Doc 31    Filed 07/02/19 Entered 07/02/19 13:09:38        Desc Main
                                Document     Page 2 of 8



       5.     The Property is listed as a duplex of 33 units, however, the Movant believes

that this description is deceptive in that the Property remains under construction with the

Debtor’s intention for the Property to include 33 residential units on the second and third

floors, and commercial rental space on the first floor.

       6.     At the commencement of this case, the Property was unfinished and it

remains unfinished and unoccupied.

       7.     To the knowledge of the Movant, no material construction activity has

occurred at the Property for approximately 18 months.

       8.     Movant is the holder of a claim against the Debtor which is secured by a

Construction Mortgage dated December 31, 2014 (hereinafter called the “Mortgage”), and

a Promissory Note of even date. Copies of the Mortgage and Promissory Note are

attached hereto as exhibits to the Petition to Foreclose Mortgage Without Redemption

described hereinafter.

       9.     Movant has filed a proof of claim in this case for $4,030,746.28. The

promissory note on which the claim is based is delinquent and accrues interest at the rate

of 11.75% per annum.

       10.    The Mortgage was filed in the Office of the Recorder of Floyd County, Iowa,

on January 5, 2015, and recorded in Book 2015 at Page 0014.

       11.    The Promissory Note and Mortgage were originally granted to and given to

Cedar Rapids Bank and Trust Company (hereinafter called “CRBT”) and were

subsequently assigned to the Movant. Copies of the assignment documents are attached

hereto.



                                           -2-



    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 4 of 87
                                                                                              4
  Case 19-00507      Doc 31     Filed 07/02/19 Entered 07/02/19 13:09:38        Desc Main
                                  Document     Page 3 of 8



       12.    On information and belief, the Movant asserts that the Property has a value

less than the amount of amount due the Movant and secured by the Mortgage, and

therefore the Debtor has no equity in the Property, and that the Property is not necessary

to an effective reorganization.

       13.    The Movant does not have and has not been offered adequate protection of

its interest in the Property.

       14.    At the commencement of this case, the final payment date of the Promissory

Note had passed and the Promissory Note is due and payable in full.

       15.    In June 2018 the Movant advanced the payment of real estate taxes and then

accrued penalty in the amount of $236,446.00 in order to prevent the tax sale of the

Property.

       16.    The installments of real estate taxes against the Property that became

delinquent when not paid prior to October 1, 2018, and April 1, 2019, remain unpaid in the

amounts of $106,250.00 plus penalty of $14,350.00, and $106,250.00 plus penalty of

$4,782.00, respectively. Penalty continues to accrue on the unpaid taxes at the rate of

1.5% per month.

       17.    The property and liability insurance for the Property will expire at 12:01 a.m.

(i.e. one minute after midnight) on July 12, 2019, and the Debtor’s president testified at the

Meeting of Creditors held on June 14, 2019, that the Debtor had received notice of non-

renewal from the insurance company, and that the Debtor then lacked the funds required

to pay the premium for continued insurance protection.

       18.    Pursuant to the Mortgage, the Movant is entitled to notice of the expiration

and non-renewal of insurance for the Property, and the Movant has been credibly informed

                                            -3-



    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 5 of 87
                                                                                                 5
 Case 19-00507      Doc 31    Filed 07/02/19 Entered 07/02/19 13:09:38       Desc Main
                                Document     Page 4 of 8



that the insurance company is willing to renew insurance coverage but that the Debtor has

not responded to the company’s request regarding renewal.

      19.    If the insurance is not renewed by the Debtor prior to July 12, 2019, the

Movant will be forced to obtain insurance for the Property at what will likely be a

significantly higher premium cost.

      20.    Prior to the commencement of this case, a petition to foreclose the Mortgage

was filed in the Iowa District Court for Floyd County (hereinafter called the “Mortgage

Foreclosure Action”) entitled Cedar Rapids Bank and Trust Company, Plaintiff vs.

McQuillen Place Company, LLC, et al, and said Action has been designated as Case No.

EQCV031170.

      21.    The Movant has been substituted as the Plaintiff in the Mortgage Foreclosure

Action.

      22.    Numerous other persons and entities were joined as defendants to the

Mortgage Foreclosure Action as the result of guaranties by them of the Promissory Note,

and another party, Schindler Elevator Corporation, was joined as a defendant as the result

of a mechanic’s lien filed against the Debtor and the Property by said defendant.

      23.    Prior to the commencement of this case, the Debtor filed an answer in the

Mortgage Foreclosure Action denying the material allegations of the petition and asserting

numerous counterclaims against the Movant.

      24.    The counterclaims against the Movant have been denied by the Movant.

      25.    Prior to the commencement of this case, Schindler Elevator Corporation filed

a cross-petition against the Debtor seeking to foreclosure the mechanic’s lien.



                                          -4-



    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 6 of 87
                                                                                             6
 Case 19-00507      Doc 31    Filed 07/02/19 Entered 07/02/19 13:09:38        Desc Main
                                Document     Page 5 of 8



      26.    Prior to the commencement of this case, the Debtor filed a third-party petition

against CRBT asserting numerous claims against CRBT as the result of transactions

involving the Promissory Note, the Mortgage and the Property.

      27.    The third-party claims against CRBT have been denied by CRBT.

      28.    Prior to the commencement of this case, the parties to the Mortgage

Foreclosure Action had commenced discovery and numerous interrogatories and

document production requests had been served by the Debtor, the Movant and CRBT.

      29.    The Debtor listed the claims against the Movant and the claims against CRBT

as assets in the Schedule A/B filed by the Debtor in this case.

      30.    The claims asserted by the Debtor against the Movant and CRBT are

presently unliquidated and disputed claims and those claims will need to be liquidated, or

estimated by the Court, in order to complete administration of the Debtor’s property.

      31.    The stay should be modified:

      a.     to permit the parties to the Mortgage Foreclosure Action to continue all
             discovery pertaining to the claims made by the Movant and other parties
             against the Debtor, the claims made by the Debtor against the Movant and
             CRBT, the claims made by the Movant against parties other than the Debtor,
             and the claims made by all other parties against the Debtor and other parties
             to said Action;

      b.     to permit the Iowa District Court to hear and determine the claims made by
             and against the Debtor; and,

      c.     to permit all other actions with respect to the Mortgage Foreclosure Action
             other than the appointment of a receiver for the Property, or the sale or other
             liquidation of the Property at sheriff’s sale.

      32.    The claims made in the Mortgage Foreclosure Action involve rights and

liabilities of the parties that should be determined under Iowa law and the Iowa District

Court for Floyd County is the proper forum for such determination.

                                           -5-



    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 7 of 87
                                                                                               7
 Case 19-00507       Doc 31     Filed 07/02/19 Entered 07/02/19 13:09:38         Desc Main
                                  Document     Page 6 of 8



         33.   The Iowa District Court for Floyd County has entered an order that discovery

shall continue as to all parties other than the Debtor and as to all claims other than those

by or against the Debtor.

         34.   Cause exists to modify the stay pursuant to the provisions of 11 U.S.C.

§362(d)(1) and/or §362(d)(2).

         35.   If the Movant is prevented from continuing discovery pertaining to Mortgage

Foreclosure Action, and the claims asserted by and against the Debtor, the Movant will

suffer irreparable injury, loss and damage.

         36.   The order sustaining this Motion should provide that it is effective immediately

upon entry and that the fourteen day stay provided in Bankruptcy Rule 4001(a)(3) shall not

apply.

         37.   The Movant hereby gives notice that it is relying upon the attachment

of the Exhibits as compliance with Local Bankruptcy Rules 4001-1 and 9070-1.

Failure to object timely to the introduction of attached exhibits into evidence shall

result in their admission pursuant to Local Bankruptcy Rules 4001-1 and 9070-1.

         WHEREFORE, Movant requests the following relief:

         (a)   For the entry of an order modifying the stay pursuant to the provisions of 11

U.S.C. §362(d) in order:

               i.     to permit the parties to the Mortgage Foreclosure Action to continue
                      all discovery pertaining to the claims made by the Movant and other
                      parties against the Debtor, the claims made by the Debtor against the
                      Movant and CRBT, the claims made by the Movant against parties
                      other than the Debtor, and the claims made by all other parties
                      against the Debtor and other parties to said Action;




                                             -6-



    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 8 of 87
                                                                                                  8
 Case 19-00507       Doc 31   Filed 07/02/19 Entered 07/02/19 13:09:38        Desc Main
                                Document     Page 7 of 8



              ii.    to permit the Iowa District Court to hear and determine the claims
                     made by and against the Debtor; and,

              iii.   to permit all other actions with respect to the Mortgage Foreclosure
                     Action other than the appointment of a receiver for the Property, or
                     the sale or other liquidation of the Property at sheriff’s sale.

       (b)    For such other and further orders as the Court deems just and equitable in

the premises.

                                    /s/ Larry S. Eide
                                   Larry S. Eide (AT0002317)
                                   PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.
                                   103 East State Street, Suite 800
                                   PO Box 1588
                                   Mason City, IA 50402-1588
                                   Telephone: (641) 423-4264
                                   Facsimile: (641) 423-3145
                                   Email: eide@pappajohnlaw.com

                              CERTIFICATE OF SERVICE

         The undersigned, Larry S. Eide, certifies that on July 2, 2019, he served a copy of
the foregoing document on the United States Trustee, Debtor(s), attorney for Debtor(s) and
other parties having requested notice pursuant to Rule 2002 electronically on all parties
who receive electronic notice through CM/ECF as listed on CM/ECF’s notice of electronic
filing, and by ordinary United States mail, postage prepaid, addressed as follows on all
other parties:

James L. Snyder                                  Donald H. Molstad
Acting United States Trustee                     Molstad Law Firm
111 7th Avenue SE, Box 17                        701 Pierce Street, Suite 305
Cedar Rapids, IA 52401-2101                      Sioux City, IA 51101

L. Ashley Zubal                                  Charles M. Thomson
Trial Attorney                                   Law Offices of Charles M. Thomson
U.S. Trustee                                     1110 N. Grand Ave, Suite 300
Federal Building                                 Charles City, IA 50616
210 Walnut Street, Room 793
Des Moines, IA 50309-2108                        Judith O’Donohoe
                                                 Elwood, O’Donohoe, Braun & White, LLP
                                                 PO Box 307
                                                 Charles City, IA 50616-0307


                                           -7-



    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 9 of 87
                                                                                               9
 Case 19-00507      Doc 31    Filed 07/02/19 Entered 07/02/19 13:09:38     Desc Main
                                Document     Page 8 of 8



Brad Sloter                                    Joseph E. Schmall
Noah Smith & Schuknecht PLC                    Bradley & Riley PC
200 North Johnson Street                       PO Box 2804
Charles City, IA 50616                         Cedar Rapids, IA 52406-2804

Allen O. Pederson                              Laura M. Hyer
Pederson Plumbing                              Bradley & Riley PC
412 Sample Street                              PO Box 2804
Nashua, IA 50658                               Cedar Rapids, IA 52406-2804

Kevin E. Keiffer
Mills, Inc.
1906 Gilbert Street
Charles City, IA 50616

Tom Brock, President
T-J Service, Inc.
221 N. Main Street
Charles City, IA 50616

Christine B. Skilton
Cronin, Skilton & Skilton, P.L.L.C.
PO Box 39
Nashua, IA 50658-0039


                                                /s/ Larry S. Eide
                                               Larry S. Eide (AT0002317)




                                         -8-



   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 10 of 87
                                                                                       10
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 1 of 9




                 IN THE IOWA DISTRICT COURT FOR FLOYD COUNTY

CEDAR RAPIDS BANK AND TRUST    )
COMPANY,                       )
                               )
           Plaintiff,          )       Case No. EQCV 031170
      v.                       )
                               )       Amended and Substituted
MCQUILLEN PLACE COMPANY, LLC, )        PETITION TO FORECLOSE
CHARLES M. THOMSON, ROBERT L. )        MORTGAGE WITHOUT REDEMPTION
THOMSON, AMELIA MANAGEMENT, )
LLC, AMELIA TRUST, CERRO GORDO )
COUNTY, IOWA, and SCHINDLER    )
ELEVATOR CORPORATION,          )
                               )
           Defendants.         )

                                   NOTICE

     THE PLAINTIFF HAS ELECTED FORECLOSURE WITHOUT REDEMPTION.
THIS MEANS THAT THE SALE OF THE MORTGAGED PROPERTY WILL OCCUR
PROMPTLY AFTER ENTRY OF JUDGMENT UNLESS YOU FILE WITH THE
COURT A WRITTEN DEMAND TO DELAY THE SALE. IF YOU FILE A WRITTEN
DEMAND, THE SALE WILL BE DELAYED UNTIL TWELVE MONTHS (or SIX
MONTHS if the petition includes a waiver of deficiency judgment) FROM ENTRY OF
JUDGMENT IF THE MORTGAGED PROPERTY IS YOUR RESIDENCE AND IS A
ONE-FAMILY OR TWO-FAMILY DWELLING OR UNTIL TWO MONTHS FROM
ENTRY OF JUDGMENT IF THE MORTGAGED PROPERTY IS NOT YOUR
RESIDENCE OR IS YOUR RESIDENCE BUT NOT A ONE-FAMILY OR TWO-
FAMILY DWELLING. YOU WILL HAVE NO RIGHT OF REDEMPTION AFTER
THE SALE.    THE PURCHASER AT THE SALE WILL BE ENTITLED TO
IMMEDIATE POSSESSION OF THE MORTGAGED PROPERTY.                       YOU MAY
PURCHASE AT THE SALE.
     IF YOU DO NOT FILE A WRITTEN DEMAND TO DELAY THE SALE AND IF
THE MORTGAGED PROPERTY IS YOUR RESIDENCE AND IS A ONE-FAMILY OR
TWO-FAMILY DWELLING, THEN A DEFICIENCY JUDGMENT WILL NOT BE
ENTERED AGAINST YOU. IF YOU DO FILE A WRITTEN DEMAND TO DELAY
THE SALE, THEN A DEFICIENCY JUDGMENT MAY BE ENTERED AGAINST YOU
IF THE PROCEEDS FROM THE SALE OF THE MORTGAGED PROPERTY ARE
INSUFFICIENT TO SATISFY THE AMOUNT OF THE MORTGAGE DEBT AND
COSTS.
     IF THE MORTGAGED PROPERTY IS NOT YOUR RESIDENCE OR IS NOT A
ONE-FAMILY OR TWO-FAMILY DWELLING, THEN A DEFICIENCY JUDGMENT

{02434664.DOC}                     1

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 11 of 87
                                                                                 11
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 2 of 9




MAY BE ENTERED AGAINST YOU WHETHER OR NOT YOU FILE A WRITTEN
DEMAND TO DELAY THE SALE.

                 Plaintiff, Cedar Rapids Bank and Trust Company (hereinafter “CRBT”), for its

cause of action against Defendants, respectfully states:

                 1.    CRBT is a state bank organized and existing under the laws of the State of

Iowa, with its principal place of business in Cedar Rapids, Linn County, Iowa.

                 2.    Defendant, McQuillen Place Company, LLC (“McQuillen”) is an Iowa

limited liability company with its principal place of business in Charles City, Floyd County,

Iowa.

                 3.    Defendant, Charles M. Thomson is an individual resident of Charles City,

Floyd County, Iowa.

                 4.    Defendant, Robert L. Thomson is an individual resident of Charles City,

Floyd County, Iowa.

                 5.    Defendant, Amelia Management, LLC (“Amelia Management”), is an

Iowa limited liability company with its principal place of business in Charles City, Floyd

County, Iowa.

                 6.    Defendant, Amelia Trust, is a trust organized and existing under the laws

of the State of Iowa, and pursuant to the Amelia Trust Declaration and Agreement dated April

20, 2012. Charles M. Thomson serves as the Trustee of the Amelia Trust.

                 7.    McQuillen is the record titleholder of the following described real

property situated in Floyd County, Iowa, to wit:

        LOTS ONE, TWO, THREE, FOUR AND FIVE (1, 2, 3, 4 AND 5) OF THE
        IRREGULAR SURVEY OF BLOCK TWENTY-ONE (21), ORIGINAL
        PLAT OF ST. CHARLES, NOW INCORPORATED IN AND AS A PART

{02434664.DOC}                               2

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 12 of 87
                                                                                                    12
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 3 of 9




        OF CHARLES CITY, IOWA (also known as McQuillen Place Condominiums,
        or Condominium Unit A and Condominium Unit B of McQuillen Place
        Condominiums, hereinafter “McQuillen Property”).

                 8.       Upon information and belief, Defendant Schindler Elevator Corporation is

a Delaware corporation with its principal place of business in Morristown, New Jersey.

                 9.       On or about December 31, 2014, McQuillen executed and delivered a

Promissory Note to CRBT (“Note”), in the original principal sum of Three Million Eight

Hundred Eighty Thousand and No/100 Dollars ($3,880,000.00), bearing interest at the initial

variable rate of 5.25% per annum, and originally payable at maturity on June 30, 2016. A true

and correct copy of Note 1 is attached hereto as “Exhibit 1” and is incorporated by reference as

though fully set forth herein.

                 10.      The Note was amended by Change in Terms Agreements dated June 30,

2016, December 1, 2016, March 31, 2017 and June 30, 2017, respectively (collectively

“Amendments”). Under the terms of the Amendments the Note currently bears interest at the

variable rate of 6.75% per annum, and matured on December 15, 2017. Copies of the

Amendments are attached hereto as “Exhibit 2.”

                 11.      To secure the indebtedness evidenced by the Note, McQuillen, on

December 31, 2014, executed and delivered a Construction Mortgage (“Mortgage”) to CRBT,

which was filed on January 5, 2015, in Book 2015 at Page 0014 of the records of the Floyd

County, Iowa Recorder. The Mortgage mortgages and conveys the McQuillen Property in favor

of CRBT as security for the Note and the indebtedness evidenced thereby. A true and correct

copy of the Mortgage is attached hereto as “Exhibit 3” and incorporated by reference as though

fully set forth herein.


{02434664.DOC}                                 3

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 13 of 87
                                                                                                     13
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 4 of 9




                 12.      To further secure the indebtedness evidenced by the Note, Charles M.

Thomson executed and delivered to CRBT an unlimited Commercial Guaranty dated December

31, 2014 (“Charles Thomson Guaranty”), by the terms of which he personally guaranteed all of

McQuillen’s obligations under the Note and Mortgage. A true and correct copy of the Charles

Thomson Guaranty is attached hereto as “Exhibit 4” and incorporated by reference as though

fully set forth herein.

                 13.      To further secure the indebtedness evidenced by the Note, the Amelia

Trust executed and delivered to CRBT an unlimited Commercial Guaranty dated December 31,

2014 (“Amelia Trust Guaranty”), by the terms of which the Amelia Trust guaranteed all of

McQuillen’s obligations under the Note and Mortgage. A true and correct copy of the Amelia

Trust Guaranty is attached hereto as “Exhibit 5” and incorporated by reference as though fully

set forth herein.

                 14.      To further secure the indebtedness evidenced by the Note, Amelia

Management executed and delivered to CRBT an unlimited Commercial Guaranty dated

December 31, 2014 (“Amelia Management Guaranty”), by the terms of which Amelia

Management guaranteed all of McQuillen’s obligations under the Note and Mortgage. A true

and correct copy of the Amelia Management Guaranty is attached hereto as “Exhibit 6” and

incorporated by reference as though fully set forth herein.

                 15.      To further secure the indebtedness evidenced by the Note, Robert L.

Thomson executed and delivered to CRBT a limited Commercial Guaranty dated December 31,

2014 (“Robert Thomson Guaranty”), by the terms of which he personally guaranteed

$900,000.00 of McQuillen’s obligations under the Note and Mortgage. A true and correct copy


{02434664.DOC}                                 4

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 14 of 87
                                                                                                 14
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 5 of 9




of the Robert Thomson Guaranty is attached hereto as “Exhibit 7” and incorporated by reference

as though fully set forth herein.

                 16.      The Note and Mortgage provide that if any payment is not made on the

date it is due, the Note will be in default.

                 17.      The Note matured according to its terms on December 15, 2017, and

McQuillen has failed to pay the balance owed under the Note. CRBT gave McQuillen, Robert L.

Thomson, Charles M. Thomson, Amelia Trust and Amelia Management a Notice of Default, true

and correct copies of which are attached hereto as “Exhibit 8” and incorporated by reference as if

fully set forth herein.

                 18.      The default under the Note and Mortgage has not been cured and the

indebtedness under the terms of the Note and the Mortgage has not been paid to CRBT.

                 19.      CRBT is the owner and holder of the Note and Mortgage, and as of March

12, 2018, there is due and payable to CRBT the principal balance of $3,879,992.13, plus accrued

interest in the amount of $99,128.41, late charges of $385,188.33, plus accruing interest on the

principal balance at the rate of 11.75% per annum from March 12, 2018 forward.

                 20.      The Mortgage provides that McQuillen is obligated to pay all real estate

taxes, special assessments, and fire and hazard insurance premiums with respect to the

McQuillen Property. CRBT has been forced to advance or may advance payments for real estate

taxes and insurance premiums, and is entitled to recover the same with interest at the rate of

11.75% per annum.




{02434664.DOC}                                 5

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 15 of 87
                                                                                                     15
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 6 of 9




                 21.   CRBT has paid or may pay for lien searches or continuations of the

abstract of title, and is entitled under the terms of the Mortgage to recover the same with interest

at the rate of 11.75% per annum.

                 22.   The Note and Mortgage provide that in the event of default, suit, and

foreclosure, the holder’s attorney’s fees and other expenses of litigation, shall be paid by

McQuillen. CRBT’s attorneys are filing an affidavit for such fees, as is required by statute,

contemporaneously with the filing of this Petition. CRBT asks for such attorney’s fees as it may

recover under the Note and Mortgage and applicable statutes.

                 23.   The Note provides that upon default, the interest rate increases by 5% per

annum. CRBT is entitled to interest on its judgment at the contract rate of 11.75% per annum.

See Iowa Code §§ 535.2(1), 668.13(2).

                 24.   CRBT is the owner and holder of the Note and Mortgage.

                 25.   CRBT does not waive its right to a deficiency judgment, but requests

foreclosure of the Mortgage without redemption pursuant to Iowa Code sections 654.20 through

654.26. The Property is not the residence of McQuillen, Amelia Trust, Amelia Management,

Charles M. Thomson or Robert L. Thomson, and is not a one-family or two-family dwelling.

                 26.   CRBT is credibly informed and believes that Cerro Gordo County, Iowa

claims to have some lien, claim, right, title or interest in the McQuillen Property by virtue of a

Forgivable Mortgage dated July 5, 2013 and filed on January 15, 2015 in Book 2015 at Page

0100 of the records of the Floyd County, Iowa Recorder. CRBT believes, and therefore alleges,

that any interest that Cerro Gordo County, Iowa may have under such Mortgage is junior and

inferior to CRBT’s Mortgage, and that CRBT’s Mortgage creates a lien, claim and interest in the


{02434664.DOC}                                6

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 16 of 87
                                                                                                       16
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 7 of 9




McQuillen Property that is superior to any of the asserted claims and interests of Cerro Gordo

County, Iowa and the other Defendants, or anyone claiming by, through or under any of the

Defendants.

                 27.   CRBT is credibly informed and believes that Schindler Elevator

Corporation claims or may claim to have some lien, claim, right, title or interest in the

McQuillen Property by virtue of a Mechanic’s Lien in the amount of $53,829.00, filed on

December 22, 2017, as MNLR #014429-0 with the Iowa Secretary of State’s Mechanic’s Notice

and Lien Registry. CRBT believes, and therefore alleges, that any interest that Schindler

Elevator Corporation may have under such Mechanic’s Lien is junior and inferior to CRBT’s

Mortgage, and that CRBT’s Mortgage creates a lien, claim and interest in the McQuillen

Property that is superior to any of the asserted claims and interests of Schindler Elevator

Corporation and the other Defendants, or anyone claiming by, through or under any of the

Defendants.

                 WHEREFORE, Plaintiff Cedar Rapids Bank and Trust Company prays for

judgment in personam against Defendants, McQuillen Place Company, LLC, Charles M.

Thomson, Robert L. Thomson, Amelia Management, LLC and Amelia Trust, jointly and

severally, provided that the personal judgment against Defendant Robert L. Thomson shall not

exceed the sum of $900,000.00, and for judgment in rem against the McQuillen Property and all

of the Defendants, with said judgment being for the principal amount of $3,879,992.13, plus

accrued interest in the amount of $99,128.41, late charges of $385,188.33, plus accruing interest

on the principal balance at the rate of 11.75% per annum from March 12, 2018 forward, plus the

costs and expenses incurred in enforcing the Note and Mortgage including the costs of this action


{02434664.DOC}                               7

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 17 of 87
                                                                                                    17
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 8 of 9




and reasonable attorney’s fees for Plaintiff’s attorneys, plus any real estate taxes, special

assessments, and fire and hazard insurance premiums and abstracting fees advanced or incurred

by Plaintiff; and for interest on said judgment at the rate of 11.75% per annum from the date of

filing the Petition herein.

                 Plaintiff further prays for judgment and decree

                 (a)    establishing Plaintiff's Mortgage as superior to all other liens upon the
                        McQuillen Property;

                 (b)    foreclosing Plaintiff's Mortgage for the full amount of the aforesaid
                        judgment, interest and costs;

                 (c)    establishing that Plaintiff's first and superior lien in the McQuillen
                        Property dates from the date of execution of said Mortgage; and

                 (d)    foreclosing Plaintiff's Mortgage against the Defendants.

                 Plaintiff further prays

                 (a)    that the Court find that Plaintiff is entitled to foreclosure without
                        redemption as provided in Iowa Code section 654.20 through 654.26;

                 (b)    that the judgment decree forever bar and stop each and every Defendant
                        from having or asserting any right, title, lien, interest or claim in or to the
                        McQuillen Property;

                 (c)    that a Special Execution issue from this Court directing the sale of said
                        McQuillen Property or so much thereof as may be necessary to satisfy said
                        judgment, interests, expenses, and costs; and

                 d)     that a Sheriff's Deed should issue conveying the absolute title to the
                        McQuillen Property against Defendants, and all persons claiming by,
                        through, or under them with a Writ of Possession then issuing forthwith to
                        put the Grantee of said Sheriff's Deed in immediate possession of the
                        McQuillen Property.

                 Cedar Rapids Bank and Trust Company further prays for general execution to

issue against the Defendants, McQuillen Place Company, LLC, Charles M. Thomson, Robert L.


{02434664.DOC}                                 8

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 18 of 87
                                                                                                          18
Case 19-00507 Doc 31-1 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED&2018
        Amended         MAY 01 11:52
                    Substituted      AM FLOYD
                                Petition       - CLERKMortgage
                                         to Foreclose  OF DISTRICT COURT
                                                                 Page 9 of 9




Thomson, Amelia Management, LLC and Amelia Trust, jointly and severally, (provided that

such execution against Defendant Robert L. Thomson shall not exceed the sum of $900,000.00),

if the McQuillen Property is insufficient or unavailable to satisfy the judgment and costs; and for

all other and further relief the Court deems just and equitable.

                 Cedar Rapids Bank and Trust Company further prays for all other and further

relief the Court deems just and equitable.


                                              /s/ Joseph E. Schmall
                                              Joseph E. Schmall (AT0007023)
                                              BRADLEY & RILEY PC
                                              2007 First Avenue SE
                                              PO Box 2804
                                              Cedar Rapids, IA 52406-2804
                                              Phone: (319) 363-0101
                                              Fax: (319) 363-9824
                                              Email: jschmall@bradleyriley.com

                                              ATTORNEY FOR CEDAR RAPIDS BANK AND
                                              TRUST COMPANY




{02434664.DOC}                                9

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 19 of 87
                                                                                                      19
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 1 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 20 ofExhibit
                                                                      87 1
                                                                                          20
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 2 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 21 ofExhibit
                                                                      87 1
                                                                                          21
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 3 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 22 ofExhibit
                                                                      87 1
                                                                                          22
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 4 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 23 ofExhibit
                                                                      87 2
                                                                                          23
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 5 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 24 ofExhibit
                                                                      87 2
                                                                                          24
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 6 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 25 ofExhibit
                                                                      87 2
                                                                                          25
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 7 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 26 ofExhibit
                                                                      87 2
                                                                                          26
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 8 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 27 ofExhibit
                                                                      87 2
                                                                                          27
Case 19-00507   Doc 31-2   Filed 07/02/19   Entered 07/02/19 13:09:38      Desc Exhibit
           E-FILED 2018
             Exhibits to MAR  14 3:56
                         Petition     PM FLOYD Mortgage
                                  to Foreclose - CLERK OF DISTRICT COURT
                                                           Page 9 of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 28 ofExhibit
                                                                      87 2
                                                                                          28
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 10 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 29 ofExhibit
                                                                      87 2
                                                                               29
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 11 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 30 ofExhibit
                                                                      87 2
                                                                               30
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 12 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 31 ofExhibit
                                                                      87 3
                                                                               31
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 13 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 32 ofExhibit
                                                                      87 3
                                                                               32
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 14 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 33 ofExhibit
                                                                      87 3
                                                                               33
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 15 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 34 ofExhibit
                                                                      87 3
                                                                               34
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 16 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 35 ofExhibit
                                                                      87 3
                                                                               35
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 17 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 36 ofExhibit
                                                                      87 3
                                                                               36
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 18 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 37 ofExhibit
                                                                      87 3
                                                                               37
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 19 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 38 ofExhibit
                                                                      87 3
                                                                               38
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 20 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 39 ofExhibit
                                                                      87 3
                                                                               39
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 21 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 40 ofExhibit
                                                                      87 3
                                                                               40
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 22 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 41 ofExhibit
                                                                      87 3
                                                                               41
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 23 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 42 ofExhibit
                                                                      87 3
                                                                               42
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 24 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 43 ofExhibit
                                                                      87 3
                                                                               43
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 25 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 44 ofExhibit
                                                                      87 3
                                                                               44
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 26 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 45 ofExhibit
                                                                      87 3
                                                                               45
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 27 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 46 ofExhibit
                                                                      87 3
                                                                               46
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 28 COURT
                                                                   of 45




                                                                    Exhibit
   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 47 of 87 4
                                                                               47
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 29 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 48 ofExhibit
                                                                      87 4
                                                                               48
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 30 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 49 ofExhibit
                                                                      87 4
                                                                               49
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 31 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 50 ofExhibit
                                                                      87 4
                                                                               50
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 32 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 51 ofExhibit
                                                                      87 5
                                                                               51
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 33 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 52 ofExhibit
                                                                      87 5
                                                                               52
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 34 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 53 ofExhibit
                                                                      87 5
                                                                               53
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 35 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 54 ofExhibit
                                                                      87 5
                                                                               54
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 36 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 55 ofExhibit
                                                                      87 6
                                                                               55
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 37 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 56 ofExhibit
                                                                      87 6
                                                                               56
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 38 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 57 ofExhibit
                                                                      87 6
                                                                               57
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 39 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 58 ofExhibit
                                                                      87 6
                                                                               58
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 40 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 59 ofExhibit
                                                                      87 7
                                                                               59
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 41 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 60 ofExhibit
                                                                      87 7
                                                                               60
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 42 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 61 ofExhibit
                                                                      87 7
                                                                               61
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 43 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 62 ofExhibit
                                                                      87 7
                                                                               62
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 44 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 63 ofExhibit
                                                                      87 8
                                                                               63
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 45 COURT
                                                                   of 45




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 64 ofExhibit
                                                                      87 8
                                                                               64
                                                                        65




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 65 of 87
                                                                        66




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 66 of 87
                                                                        67




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 67 of 87
Case 19-00507         Doc 31-4    Filed 07/02/19    Entered 07/02/19 13:09:38     Desc Exhibit
                  E-FILED 2018
                       Order   AUG 27 8:01 Movant
                             Substituting  AM FLOYD
                                                  as -Plaintiff
                                                      CLERK OFPage
                                                                DISTRICT
                                                                     1 of COURT
                                                                          2




                   IN THE IOWA DISTRICT COURT FOR FLOYD COUNTY


CEDAR RAPIDS BANK AND TRUST    )
COMPANY,                       )
                               )
           Plaintiff,          )                   Case No.   EQCV 031170
      v.                       )
                               )
MCQUILLEN PLACE COMPANY, LLC, )
CHARLES M. THOMSON, ROBERT L. )                    ORDER GRANTING PLAINTIFF’S
THOMSON, AMELIA MANAGEMENT, )                      MOTION TO SUBSTITUTE PARTY
LLC, AMELIA TRUST, CERRO GORDO )                   PLAINTIFF
COUNTY, IOWA, and SCHINDLER    )
ELEVATOR CORPORATION,          )
                               )
             Defendants.       )


      Plaintiff’s Motion to Substitute Party Plaintiff came before the undersigned for
consideration. No party resists. Having reviewed the Motion and the Court file, and
being apprised in the particulars, the Court FINDS and CONCLUDES that the Motion
should be, and it is hereby, GRANTED for the reasons set forth therein.

      IT IS THEREFORE ORDERED that First Security Bank and Trust Company is
hereby substituted as Plaintiff in this matter.

     Captions on filings made after this order shall show First Security Bank and Trust
Company as the Plaintiff.




{02465550.DOCX}
    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 68 of 87
                                                                                                 68
Case 19-00507          Doc 31-4         Filed 07/02/19         Entered 07/02/19 13:09:38   Desc Exhibit
                E-FILED 2018
                     Order   AUG 27 8:01 Movant
                           Substituting  AM FLOYD
                                                as -Plaintiff
                                                    CLERK OFPage
                                                              DISTRICT
                                                                   2 of COURT
                                                                        2




                                                 State of Iowa Courts

   Type:                     OTHER ORDER

   Case Number               Case Title
   EQCV031170                (CDW)CEDAR RAPIDS BANK AND TRUST VS MCQUILLEN
                             PLACE ET AL


                                                         So Ordered




  Electronically signed on 2018-08-27 08:01:45   page 2 of 2




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 69 of 87
                                                                                                          69
            Case 19-00507          Doc 32 Filed 07/03/19 Entered 07/03/19 09:10:38                        Desc
                                    Preliminary Stay Hearing Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA
                                                                      CHAPTER 11
In Re:                                                                Bankruptcy No.

McQuillen Place Company, LLC                                          19−00507


Debtor(s)                                                             Refers to Document No. 31


                                NOTICE Setting Telephonic Preliminary
                                Hearing on Motion to Lift Automatic Stay


TO:
Charles McQuillen Thomson, Attorney for Debtor(s)                                  847−456−1911
United States Trustee
Donald Molstad, Attorney for Debtor                                                712−255−8036
Larry Eide, Attorney for First Security Bank & Trust Company/Movant                641−423−4264



NOTICE IS HEREBY GIVEN A telephonic preliminary hearing will be held on:
                                                July 16, 2019 at 01:30 PM

Parties are expected to comply with the Local Rules regarding motions for relief from stay. In particular, the debtor(s)
(and Trustee if one is appointed) are reminded that an ANSWER BE FILED AT LEAST 7 DAYS PRIOR to the
preliminary hearing. If an answer is not filed and served upon the moving party and U.S. Trustee, this preliminary
hearing will not go forward and the stay will be lifted without further notice to debtor(s) or trustee.

ATTORNEY FOR MOVANT IS TO PLACE THE CALL. The telephone number for Chambers is 319−286−2230.
Only those parties who have filed and served answers are to be called for the conference call. The United States
Trustee's office shall not be called, unless that office files and serves a written request to participate in the conference
call. NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                               MEGAN R. WEISS
                                                               Acting Clerk, Bankruptcy Court
                                                               by:



Date: July 3, 2019                                             Deputy Clerk
                                                               United States Bankruptcy Court
                                                               Northern District of Iowa
                                                               111 Seventh Avenue SE Box 15
                                                               Cedar Rapids, IA 52401−2101




            Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 70 of 87
                                                                                                                               70
         Case 19-00507       Doc 36      Filed 07/09/19 Entered 07/09/19 12:00:58              Desc Main
                                           Document     Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA
                                                                 CHAPTER 11
In Re:                                                           Bankruptcy No.

McQuillen Place Company, LLC                                     19−00507

Debtor(s)



                             NOTICE SETTING FINAL HEARING
                        ON MOTION FOR RELIEF FROM STAY (DOC. 31)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)
United States Trustee
Donald H. Molstad, Attorney for Debtor
Larry Eide, Attorney for First Security Bank & Trust Company



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                           August 14, 2019 at 01:00 PM

                         At: 2nd Floor Court Room, US Post Office, Mason City, IA 50401



The telephonic preliminary hearing on Motion to Lift Automatic Stay set for July 16, 2019 at 1:30 PM is
CANCELLED.




                                                          MEGAN R. WEISS
                                                          Acting Clerk, Bankruptcy Court
                                                          by:



Date: July 9, 2019                                        Deputy Clerk
                                                          United States Bankruptcy Court
                                                          Northern District of Iowa
                                                          111 Seventh Avenue SE Box 15
                                                          Cedar Rapids, IA 52401−2101




            Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 71 of 87
                                                                                                           71
                                                                        72




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 72 of 87
                                                                        73




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 73 of 87
                                                                        74




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 74 of 87
                                                                        75




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 75 of 87
                                                                        76




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 76 of 87
                                                                        77




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 77 of 87
                                                                        78




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 78 of 87
                                                                        79




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 79 of 87
                                                                        80




Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 80 of 87
                                                                                      81
                                     set for a Status Conference to set a new final
hearing date on August 30, 2019 at 10:00 a.m. by telephone conference call.

ATTORNEY FOR MOVANT IS TO INITIATE THE TELEPHONE CALL.

THIS HEARING WILL BE DIGITALLY RECORDED.

Dated and Entered:
   August 19, 2019




   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 81 of 87
  Case 19-00507           Doc 44    Filed 08/22/19 Entered 08/22/19 21:52:21                Desc Main
                                      Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF IOWA

In re                                                       )
                                                            )
MCQUILLEN PLACE COMPANY, LLC, an Iowa                       )             Case No. 19-00507
limited liability company,                                  )             Chapter 11
                                                            )
                Debtor.                                     )
                                                            )
Address:                                                    )
1110 North Grand Ave., #300                                 )
Charles City, Iowa 50616                                    )
                                                            )
Employer’s Tax Identification No.: XX-XXXXXXX               )
_____________________________________

          MOTION OF DEBTOR TO EXTEND EXCLUSIVITY PERIOD IN WHICH TO FILE
        A CHAPTER 11 PLAN AND DISCLOSURE STATEMENT UNDER 11 U.S.C. 1121(D)(1)


         Now comes McQUILLEN PLACE COMPANY, LLC, an Iowa limited liability company, debtor,

debtor-in-possession herein (the “Debtor”) by and through its attorneys, as and for its “Motion of Debtor

to Extend Exclusivity Period in which to File a Chapter 11 Plan and Disclosure Statement Under 11 U.S.C.

1121(d)(1)” (this “Motion”), respectfully states as follows:

         1.     This Court has jurisdiction over the subject matter of this proceeding and is authorized to

grant the relief requested herein pursuant to 28 U.S.C. §§ 1334 and 157, 11 U.S.C. § 1121(d)(1).

         2.     The Debtor commenced this case by filing a voluntary Chapter Eleven petition on April

24, 2019 (the “Petition Date”).

         3.     Since the Petition Date, the Debtor has been in nearly continuous discussions with various

parties, including potential third-party lenders, to formulate a confirmable plan of reorganization which

permits and funds completion of the Debtor’s largest asset, the development in Charles City, Iowa, known

as “McQuillen Place.”

         4.     The Debtor believes that it can file a plan within 30 to 60 days of the date of this Motion,

and may be able to file a plan as early as next week.




                                                        1

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 82 of 87
                                                                                                               82
  Case 19-00507          Doc 44      Filed 08/22/19 Entered 08/22/19 21:52:21                 Desc Main
                                       Document     Page 2 of 2


         5.      Pursuant to 11 U.S.C. § 1121(b), the Debtor statutorily, has an exclusive right to file its

Chapter 11 Plan and Disclosure Statement through and including August 22, 2019.

         6.      The Debtor believes that the plan it will propose will benefit creditors far more than a plan

filed by any other party in this case, since the Debtor is in possession of facts and background information

on the state of construction at the development which is not readily available to any other party. Hence,

the Debtor believes its costs of construction completion will be significantly lower than that of any other

party.

         7.      The United States Trustee has appointed a creditors’ committee (the “Committee”) in this

case.

         8.      The Committee, through telephone conversations with the principal of the Debtor, has

indicated that it supports the relief sought in this Motion.

         WHEREFORE, the Debtor prays that the Court enter an Order extending the exclusivity period to

file its Chapter 11 Plan and Disclosure Statement to October 22, 2019.



                                                   Respectfully submitted,

                                                   McQUILLEN PLACE COMPANY, LLC, an
                                                   Iowa limited liability company

                                                   By: ___/s/Donald H. Molstad____________________
                                                          One of its Attorneys



Law Office of Donald H. Molstad
701 Pierce Street, Suite 305
Sioux City, Iowa 51101
712-255-8036

Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois

                                                       2

    Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 83 of 87
                                                                                                                 83
 Case 19-00507      Doc 45    Filed 08/23/19 Entered 08/23/19 06:49:35        Desc Main
                                Document     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA

 IN RE:                                              CHAPTER 11
                                                     CASE NO. 19-00507M
 McQUILLEN PLACE COMPANY, LLC,
                                                  RESISTANCE TO MOTION TO
                      Debtor(s).                  EXTEND EXCLUSIVITY PERIOD
                                     _____________

      COMES NOW First Security Bank & Trust Company (hereafter “First Security
Bank”), by and through its attorney, and resists the Motion to of Debtor to Extend
Exclusivity Period, and states:

       1.     The Debtor is delinquent in the payment of real estate taxes in excess of $

       2.     The Debtor’s monthly reports do not show the ability of the Debtor to pay the
real estate taxes.

       3.    During the past year the City of Charles City performed sidewalk repairs
adjoining the property on Main Street which had been removed and not replaced for
approximately 3 years. The Debtor had been requested to complete the repairs but failed
to do so requiring the City to perform the sidewalk replacement. The cost of the
replacement has been assessed against the property.

       4.    The Debtor has resisted the motion of First Security Bank to lift the stay to
permit discovery to continue in the pending state court mortgage foreclosure action in
which the Debtor has asserted many counterclaims. Those claims must be determined in
order to administer this case. The Debtor has taken no actions to do so.

      5.      The McQuillen Place property in Charles City is in a state of disrepair.
Recently a window in the building was broken out and it remains broken, exposing the
property to rain and damage to interior caused thereby.

      6.      First Security Bank intends to file a competing plan in the event that the
Debtor files a plan.

      7.     The undersigned will be out of the office commencing at noon on Tuesday,
August 27, returning on September 10, 2019.

      WHEREFORE, First Security Bank & Trust Company prays that the Court deny the
Debtor’s motion, and grant such other and further relief as is just and equitable.

                                    /s/ Larry S. Eide
                                   Larry S. Eide (AT0002317)
                                   PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.



   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 84 of 87
                                                                                              84
 Case 19-00507      Doc 45     Filed 08/23/19 Entered 08/23/19 06:49:35       Desc Main
                                 Document     Page 2 of 3



                                   103 East State Street, Suite 800
                                   PO Box 1588
                                   Mason City, IA 50402-1588
                                   Telephone: (641) 423-4264
                                   Facsimile: (641) 423-3145
                                   Email: eide@pappajohnlaw.com

                               CERTIFICATE OF SERVICE

        The undersigned, Larry S. Eide, certifies that on August 23, 2019, he served a copy
of the foregoing document on the United States Trustee, Debtor(s), attorney for Debtor(s)
and other parties having requested notice pursuant to Rule 2002 electronically on all
parties who receive electronic notice through CM/ECF as listed on CM/ECF’s notice of
electronic filing, and by ordinary United States mail, postage prepaid, addressed as follows
on all other parties:

James L. Snyder                                  Brad Sloter
Acting United States Trustee                     Noah Smith & Schuknecht PLC
111 7th Avenue SE, Box 17                        200 North Johnson Street
Cedar Rapids, IA 52401-2101                      Charles City, IA 50616

L. Ashley Zubal                                  Allen O. Pederson
Trial Attorney                                   Pederson Plumbing
U.S. Trustee                                     412 Sample Street
Federal Building                                 Nashua, IA 50658
210 Walnut Street, Room 793
Des Moines, IA 50309-2108                        Kevin E. Keiffer
                                                 Mills, Inc.
Donald H. Molstad                                1906 Gilbert Street
Molstad Law Firm                                 Charles City, IA 50616
701 Pierce Street, Suite 305
Sioux City, IA 51101                             Tom Brock, President
                                                 T-J Service, Inc.
Charles M. Thomson                               221 N. Main Street
Law Offices of Charles M. Thomson                Charles City, IA 50616
1110 N. Grand Ave, Suite 300
Charles City, IA 50616                           Christine B. Skilton
                                                 Cronin, Skilton & Skilton, P.L.L.C.
Judith O’Donohoe                                 PO Box 39
Elwood, O’Donohoe, Braun & White, LLP            Nashua, IA 50658-0039
PO Box 307
Charles City, IA 50616-0307




                                           -2-



   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 85 of 87
                                                                                               85
 Case 19-00507   Doc 45   Filed 08/23/19 Entered 08/23/19 06:49:35     Desc Main
                            Document     Page 3 of 3



Joseph E. Schmall
Bradley & Riley PC
PO Box 2804
Cedar Rapids, IA 52406-2804

Laura M. Hyer
Bradley & Riley PC
PO Box 2804
Cedar Rapids, IA 52406-2804




                                            /s/ Larry S. Eide
                                           Larry S. Eide (AT0002317)




                                     -3-



   Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 86 of 87
                                                                                   86
    Case 19-00507       Doc 46     Filed 08/23/19 Entered 08/23/19 14:43:50              Desc Telephonic
                                          Hearing Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA
                                                               CHAPTER 11
In Re:                                                         Bankruptcy No.

McQuillen Place Company, LLC                                   19−00507

Debtor(s)



                NOTICE SETTING TELEPHONIC HEARING
ON DEBTOR'S MOTION TO EXTEND EXCLUSIVITY PERIOD IN WHICH TO FILE A
CHAPTER 11 PLAN AND DISCLOSURE STATEMENT (DOC. 44) AND RESISTANCE
                         THERETO (DOC. 45)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)                         847−456−1911
United States Trustee
Donald Molstad, Attorney for Debtor/Movant                                712−255−8036
Larry Eide, Attorney for First Security Bank & Trust Company              641−426−4264
Allen Pederson, Creditors Committee Chair                                 641−435−4505



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                        September 13, 2019 at 11:30 AM




ATTORNEY FOR MOVANT IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available to
accept said call. The telephone number for Chambers is 319−286−2230.
NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                        MEGAN R. WEISS
                                                        Acting Clerk, Bankruptcy Court
                                                        by:



Date: August 23, 2019                                   Deputy Clerk
                                                        United States Bankruptcy Court
                                                        Northern District of Iowa
                                                        111 Seventh Avenue SE Box 15
                                                        Cedar Rapids, IA 52401−2101


            Case 6:20-cv-02041-CJW-KEM Document 12-2 Filed 07/07/20 Page 87 of 87
                                                                                                           87
